Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
No limitations are interpreted under 112(f).
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Non-final Rejection dated 20 November 2018 in Application 15/114745 provides detail on how each of the references below applies to the claims in the parent case, which are similar to the claims in the instant case.
Instant claim 1 corresponds to claim 2 (as renumbered in the patent) of the parent case, US 10,465,702, which was claim 5 during prosecution. The nearest prior art was Clemen (US 8,152,473), which does not disclose that the figures are to scale, and thus does not constitute a valid grounds of rejection. Instant claim 1 omits the limitation concerning geared architecture.
Instant claim 2 corresponds to claim 1 (as renumbered in the patent) of the parent case, US 10,465,702, which was claim 4 during prosecution. The nearest prior art was Sasaki (US 6,079,948), which does not disclose or suggest the limitation “wherein the trailing edge sweep angle is strictly decreasing from 0% span to 40% span”, and thus does not constitute a valid grounds of rejection. Instant claim 2 omits the limitation concerning geared architecture
Instant claim 7 corresponds to claim 7 (as renumbered in the patent) of the parent case, US 10,465,702, which was claim 8 during prosecution. The nearest prior art was a combination of Gallagher (US 2013/0008170), which taught counter-rotating fan in view of Sasaki or Cellier (US 2016/0195104), which each were cited by the Examiner to teach an airfoil with a leading edge sweep that is positive at the root and crosses to negative at a span position less than 80% span. Instant claim 7 omits the limitations concerning geared architecture and fan pressure ratio, but maintains the limitation the low pressure compressor is counter-rotating relative to the fan blades. 
According to the instant specification at [0006] “Prior compressor airfoil geometries may not be suitable for the compressor section of gas turbine engines using a geared architecture, since the significantly different speeds of the compressor changes the desired aerodynamics of the airfoils within the compressor section. Counter-rotating fan and compressor blades, which may be used in geared architecture engines, also present design challenges.” 
In Remarks filed 20 February 2019, Applicant argued that “counter-rotating fan and compressor blades also present design challenges. The claimed LPC airfoil can be used in such an engine, and the cited references do not render such an arrangement obvious to a skilled worker” (p.3). Thus the fan counter-rotating relative to the low pressure compressor blades introduces special design considerations, such that one of ordinary skill in the art would not modify a gas turbine engine having a counter-rotating fan and low pressure compressor to include a general purpose compressor blade with a reasonable expectation of success or to achieve predictable results. Since the cited .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Art
The newly cited references by Duong are not available as prior art and disclose a compressor airfoil with a leading edge sweep angle a shown in the graph below.

    PNG
    media_image1.png
    687
    387
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851.  The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745                                                                                                                                                                                                        /IGOR KERSHTEYN/Primary Examiner, Art Unit 3745